NEWS RELEASE YAMANA GOLD AND NORTHERN ORION RESPOND TO MERIDIAN GOLD ANNOUNCEMENT Toronto, Ontario, July 4, 2007 - YAMANA GOLD INC. (TSX:YRI; NYSE:AUY; LSE:YAU) and Northern Orion Resources Inc. (TSX:NNO; AMEX:NTO) today responded to Meridian Gold Inc.’s public announcement of July 3, 2007. Yamana has consistently communicated its willingness to engage in friendly, constructive discussions with Meridian and this has not changed.Toward this end, Yamana continues to encourage discussions that, among other things, would allow for due diligence to be completed and to properly consider value to all shareholders. Yamana and Northern Orion have been very encouraged by the positive response the proposed transaction has received from shareholders of all three companies, including several of Meridian’s institutional shareholders. Yamana and Northern Orion believe that this strategic business combination makes sense if it can be done on an expedited basis and further believe that the premium to Meridian shareholders in its cash and share offer of approximately 23% based on closing prices the day of Yamana’s original announcement represents full and fair value for Meridian.Shareholders, including those of Meridian, will also benefit from the expected valuation increase following the combination. The combination of Yamana, Northern Orion and Meridian creates a powerful cash flow generating company that will be the pre-eminent intermediate gold producer with a leading resource, production growth and cash cost profile.It maintains a Latin American focus for each of the companies yet provides geographic diversification from the countries in which they are currently active.The New Yamana will be a stronger company with a diversified asset base and a leading presence in Latin America. Yamana will continue to evaluate the best course of action for shareholders and consider any approach that would maximize value and encourage an open dialogue. Yamana has prepared an updated presentation and a frequently asked questions document which shareholders may access on its corporate website by clicking on the link provided on the home page (www.yamana.com). About Northern Orion Northern Orion Resources Inc. is a mid-tier copper and gold producer focused on the development of its Agua Rica project and engaged in the exploration for copper and associated by-product metals in Argentina.Northern Orion principal mineral properties and assets are a 12.5% indirect ownership interest in Minera Alumbrera Limited, which owns and operates the Bajo de la Alumbrera mine, a copper/gold mine in Catamarca Province, Argentina, and a 100% interest in the Agua Rica project (a copper/gold/molybdenum development property) also in Catamarca Province, Argentina.Northern Orion recently completed an update to the feasibility study for the development of the Agua Rica project. About Yamana Yamana is a Canadian gold producer with significant gold production, gold development stage properties, exploration properties, and land positions in Brazil, Argentina and Central America. Yamana is producing gold at intermediate company production levels in addition to significant copper production. Yamana’s management plans to continue to build on this base through the advancement of its exploration properties and by targeting other gold consolidation opportunities in Brazil, Argentina and elsewhere in the Americas. For further information, contact: YAMANA GOLD INC. Peter Marrone Chairman
